   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RYDER SYSTEM, INC.,                 )
                                    )
     Plaintiff,                     )
                                    )      CIVIL ACTION NO.
     v.                             )        2:17cv718-MHT
                                    )             (WO)
CHARLESTON ALUMINUM                 )
TRANSPORTATION, LLC and             )
DAVID E. ALLEN,                     )
                                    )
     Defendants.                    )

                           BRIEFING ORDER

    This case is before the court on plaintiff’s motions

for default judgment (doc. nos. 23 & 24).               A default

judgment, including the specific nature and extent of the

relief    sought,   must    be    adequately    supported   in   the

record.     See,    e.g.,        Boswell   v.     Gumbaytay,     No.

2:07-CV-135-WKW, 2009 WL 1515912, at *8 (M.D. Ala. June

1, 2009) (Watkins, J.) (in entering a default judgment,

“[t]he court's core duty is ‘to assure [itself] that

there is a legitimate basis for any damage award it

enters’ ”) (quoting Anheuser-Busch, Inc. v. Philpot, 317

F.3d 1264, 1266 (11th Cir. 2003)).             Plaintiff’s motions
for default judgment are insufficient in that they do not

explain the legal and factual basis for a damage award

here.

                              ***

       Accordingly, it is ORDERED that, by August 28, 2018,

plaintiff shall file a brief in support of its motions

for default judgment, with citations to relevant caselaw,

statutes, and other legal authorities.          The brief should

explain: (1) the exact statutes and subsections under

which plaintiff proceeds; (2)(a) the elements plaintiff

must     prove   to   establish       its   claims   under   those

provisions, and (b) how it meets each element, including,

but not limited to, whether, as alleged in the complaint

(doc. no. 1 at 4), the truck and the transformer each

constitutes a “facility” under the relevant statute; (3)

assuming plaintiff proceeds under 42 U.S.C. § 9613(f)(1),

whether that statute provides a federal cause of action

in the absence of a another “civil action under section

9606 of this title or under section 9607(a) of this

title,” § 9613(f)(1); and (4) whether the complaint is


                                  2
sufficient to support the entry of default judgment given

that the “response action contract” referred to in the

complaint (doc. no. 1 at 3) is not attached to it.

    DONE, this the 14th day of August, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                           3
